Citation Nr: 1738459	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  09-46 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1971 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Board remanded the appeal in October 2013 and November 2016 for further development.  The case has now returned to the Board for further appellate review.

In an August 2006 statement, the Veteran asserted that a clear and unmistakable error (CUE) had been made with regard to the Veteran's claim for service connection for diabetes mellitus.  This assertion of CUE has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

FINDINGS OF FACT

1. The Veteran served aboard the USS Myles C. Fox (DD-829) (hereinafter "USS Fox") for different periods of time in 1972.

2. VA records do not show that the USS Fox operated on any inland waterways of Vietnam during the time period the Veteran had service.

3.  The Veteran's diabetes mellitus, type II is not presumed to be due to exposure to herbicides during service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016); VA Adjudication Manual, M21-1, part IV, Subpart ii, Chapter 1, Section H, para. 2(f).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 3 8 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a September 2011 pre-adjudicatory letter, the AOJ notified the Veteran of the evidence needed to substantiate the claim for service connection.  This letter also satisfied the duty to notify by delineating the evidence VA would assist in obtaining and the evidence the Veteran was expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records, VA treatment records, and private treatment records.

The Veteran has not been afforded a VA examination with respect to his claim for diabetes mellitus because the evidence does not indicate that the claimed disability, or symptoms thereof, may be associated with active service.  38 U.S.C.A. § 5103A  (d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.   

A VA examination under the standards of McLendon is not warranted in this case.  The Veteran contends that he is entitled to service connection for diabetes mellitus under the presumption that he was exposed to herbicides during his service in Vietnam.  Since the theory of entitlement is predicated on whether the Veteran had service in Vietnam, a VA examination would be irrelevant in determining this issue.

In the November 2016 Board remand, consistent with the Court's holding in Gray v. McDonald, 27 Vet. App. 313 (2015), the AOJ was directed to undertake all efforts to verify the Veteran's in-country service in Vietnam or its inland waterways.  The AOJ was directed to specifically verify the Veteran's service aboard the USS Fox, in light of new deck logs submitted by the Veteran.  The AOJ complied with these directives by contacting the National Archives to verify the routes the USS Fox traveled during the relevant time period.  As such, there has been substantial compliance with the Board's remand directives, and further development is unnecessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand).  

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal herein decided are thus ready to be considered on the merits.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  In addition, several statutory presumptions operate in connection with section 1110.  Of particular relevance, 38 U.S.C.A. § 1116 provides that, if a Veteran was exposed to herbicide agents during service, certain listed diseases, including diabetes mellitus, type II, are presumptively service-connected, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d), are also satisfied.  38 U.S.C.A. § 1116(a)(1), (a)(2); 38 C.F.R. § 3.309(e). 

A Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed to certain herbicide agents, including Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116.

"Service in the Republic of Vietnam" in this context has a special meaning.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 101 (29)(A); 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.313(a) (2015); see also Haas v. Peake, 525 F.3d 1168   (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that a Veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).

Notably, the Veterans Benefits Administration (VBA) has historically extended the herbicide presumption to naval ships which entered Vietnam's inland waterways or those which docked to the shore, but did not extend the presumption to naval ships operating in open water ("brown" versus "blue" water ships).  See, e.g., Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated December 9, 2014), VA Adjudication Procedure Manual M21-1 (M21-1), pt. IV, subpt. ii, § 1.H.2.b. 

Following the Court of Appeals for Veteran's Claims' (Court) decision in Gray v. McDonald, 27 Vet. App. 313 (2015), VA issued new guidance on the definition of inland and offshore waterways of Vietnam.  27 Vet. App. 313.  In addition, VA updated its list of US Navy and Coast Guard ships associated with military service in Vietnam to reflect the new guidance issued with respect to the definition of inland and offshore waterways and possible exposure to herbicides.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, available at http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (Updated September 5, 2017).

Service in the Republic of Vietnam also includes, not only service on land, but also service on ships that were docked to the shore of the Republic of Vietnam, or sent crew members ashore when the claimant was stationed aboard the ship at the time.  See 38 C.F.R. § 3.307 (a)(6)(iii); see also VA Adjudication Manual, M21-1, part IV, Subpart ii, Chapter 1, Section H, para. 2(f).  Exposure to an herbicide can be conceded if there is evidence which shows that the Veteran's ship sent crew members ashore during the time the Veteran was stationed aboard the ship, provided that the Veteran submits a statement indicating that he/she went ashore from the ship.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Analysis

The Veteran contends that he is entitled to service connection for his diabetes mellitus, type II, because he had service in the Republic of Vietnam during the Vietnam era.  Specifically, the Veteran contends that he served on the USS Fox, which operated on an inland waterway in Vietnam.  

A review of the Veteran's service treatment records reveal no diagnosis of diabetes mellitus, type II, in service, or any reports of any symptoms related to the disease.  However, the Veteran's private medical records confirm that that he has been diagnosed with diabetes mellitus, type II.  Specifically, records from June 2016 indicate that Veteran has a history of diabetes mellitus, type II.  The Veteran's military personnel records reveal that the Veteran was recognized as having served in Vietnam waters during the months of May, June, and July 1972, aboard the USS Fox.

According to the updated Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents list, the USS Myles C. Fox (DD-829) entered Qui Nhon Bay during February 1967.  The ship is included on the list of ships that temporarily entered Vietnam's inland waterways during the time specified.

In his original July 2004 claim for service connection, the Veteran asserted that he developed diabetes due to exposure to herbicide agents during service in Vietnam, and that he had no family history of diabetes.  In an August 2005 statement, the Veteran reported that he had been stationed aboard the USS Fox which was located within several hundred yards of the shoreline in Vietnam.  He also reported that he participated in the mining operation of Haiphong Harbor and within the boundaries of the harbor.  He admitted that while he did not set foot on land, he and his shipmates were well within distance of the shoreline to be exposed to herbicide agents and other contaminants.

In July 2006, the Defense Personnel Records Image Retrieval System (DPRIS), issued a response to a request for information about the USS Fox and the Veteran's service aboard the ship.  The response indicated that the USS Fox arrived on the Vietnam coast on May 2, 1972, and provided naval gunfire support for the next two months.  The USS Fox operated in South Vietnam, and spearheaded numerous night strikes against North Vietnamese targets, including an operation in Haiphong Harbor.  The response also noted that the permanently retained naval records would not contain information about individuals arriving or going ashore on a routine basis, unless the individual was a very important person or high ranking officer.  Deck logs would not normally list destinations of the vessels either.

In an August 2006 statement, the Veteran reported that he and his shipmates had served in and around the Haiphong Harbor in Do Son, which was within several hundred yards of the Vietnamese shoreline.  During the operations, the Veteran reported that he observed clouds of chemicals in the air.  In a May 2009 statement, the Veteran reported that on May 11, 1972, he served aboard the USS Fox during which the ship entered into the territorial waters of North Vietnam in Haiphong Harbor, which would have constituted being in "brown water" territory.  The Veteran also reported that he and his shipmates had been exposed to toxins and herbicide agents in waters classified as "blue water."

In a June 2009 statement, the Veteran described a mining operation that occurred on May 9, 1972, in Haiphong Harbor which he took part in.  The Veteran reported that the mission took him within the mouth of the harbor, and that he was surrounded by the landmasses of North Vietnam, which would have been considered "brown waters."  The Veteran also mentioned that Navy personnel aboard the USS Hull (DD 945) and the USS Rupertus (DD 851) had been granted benefits from exposure to herbicide agents, and that the missions, operations, and locations of these vessels were very similar in nature to that of the USS Fox.

In an October 2011 VA memorandum, it was determined that the evidence of record did not establish exposure to herbicides for the Veteran.  The memorandum cited to a November 2004 response to a Personnel Information Exchange System (PIES) request, which found that the USS Fox was on the official waters of Vietnam on April 23, 1972, May 1 to May 30, 1972, and June 9 to June 30, 1972.  The response noted that that "personnel record does not contain enough information to make a definitive statement regarding in-country service."  The memorandum also cited to the Vietnam Era Navy Ship Agent Orange Exposure Development Site, which found that the USS Fox was anchored off Qui Nhon with crewmembers going ashore during February 5-20, 1967.  It was also noted that the Veteran was not stationed aboard the USS Fox during this period.  

In his July 2012 claim to reopen his service connection claim based upon new and material evidence, the Veteran indicated that information obtained through the Joint Services Record Research Center (JSRRC) and DPRIS, showed that the USS Fox participated in a number of gunfire support missions that required it to enter into the mouth of the Cue Viet River.  The Veteran asserted that this was proof that the ship entered "brown water."  In April 2014, the Veteran submitted deck logs of the USS Fox which showed the latitude and longitude location of the USS Fox in June 1972.

In February 2017, the National Archives issued a response regarding VA's inquiry into the likelihood that the USS Fox operated on the Cue Viet River on April 23, 1972, May 1-30, 1972, and June 9-30, 1972.  They were unable to confirm that the USS Fox did sail on the Cue Viet River.  On April 23, 1972, the USS Fox was en route to Subic Bay from Singapore, with no mention of the Cue Viet River.  In May, the USS Fox was operating in the Gulf of Tonkin, and conducted Naval Gunfire Support Duty with no mention of the Cue Viet River.  Only coordinates and course corrections were mentioned.  In June, the USS Fox spent time along the South Vietnam coast and Tonkin Gulf with no mention of the Cue Viet River.

In March 2017, the VA issued a memorandum summarizing the findings made thus far with regard to the location of the USS Fox during the time the Veteran had service aboard the ship.  The memorandum concluded that the VA could not concede exposure to herbicide agents because the National Archives could not find any mention of the USS Fox entering the Cue Viet River or any other river of Vietnam.  Thus, the memorandum concluded  that herbicide exposure had not been corroborated, and therefore no further herbicide development should be conducted.

In a July 2017 statement, the Veteran indicated that in Australia, extensive testing had been done to show that sailors exposed to "blue water" had been exposed to herbicide agents.  The Veteran also  reported that he had been exposed to herbicide agents in Subic Bay, Philippines, in April and June 1972, and on the Island of Okinawa in July 1972.

After reviewing the evidence of record, the Board finds that the Veteran is not entitled to service connection for diabetes mellitus, type II, based upon a presumption of exposure to herbicides during service in Vietnam.  The evidence of record does not show that the Veteran had service within the Republic of Vietnam.  As such, the presumption of service connection under §3.307 does not apply.  38 C.F.R. § 3.307(a)(6)(iii).

While the USS Fox is included on the list of ships which temporarily operated in the inland waters of Vietnam, specifically in Qui Nhon Bay, this took place in February 1967.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, available at http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (Updated September 5, 2017).  However, based on service personnel records, the Veteran did not board the USS Fox until May 1972, years after the ship's temporary operation in inland "brown water" waterways.  Only veterans who served aboard the vessels at the time of entry into Vietnam's inland waterways are eligible for the presumption of herbicide exposure.  As the Veteran did not serve on board the USS Fox until years after operation in Vietnamese inland waterways, the Board finds that he was not exposed to herbicide agents during service.

The Veteran has repeatedly stated that during his service on the USS Fox, he came into close contact with the shoreline of Vietnam and that such close proximity warrants a finding that the ship was operating on "brown waters."  However, as noted above, VA has developed a specific list of ships that were found to be operating on inland waterways, and the USS Fox is not on that list for the time period in which the Veteran had service on the ship.  

Furthermore, while exposure to an herbicide agent can be conceded if there is evidence which shows a ship sent crew members ashore during a time where the Veteran was stationed aboard a ship, the Veteran would still need to submit a statement indicating that they actually went ashore.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, available at http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (Updated September 5, 2017).  The Veteran did not submit any such statement that he actually went ashore, and in fact, in his August 2005 statement, admitted that he did not set foot on land in Vietnam.

While the Veteran contends that his service on the USS Fox put him in close proximity to Vietnam and its surrounding areas, as noted above, VA has developed specific regulations delineating what constitutes service in the Republic of Vietnam for the purposes of conceding exposure to herbicide agents.  The Veteran's service, including his service in Subic Bay and the Island of Okinawa, does not fall within those specific guidelines.  As such, exposure to herbicides cannot be conceded.  Similarly, while the Veteran reported that the USS Fox sailed on the Cue Viet River, the National Archives did not find any records that substantiated such a report.  Accordingly, exposure to herbicide agents is not conceded due to insufficient evidence of service in the Republic of Vietnam.

Consideration has also been given to the fact that the claim must still be reviewed to determine if service connection can be established on a direct basis, even if a veteran is found to not be entitled to a presumption of service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, here, the Veteran has made no such assertion.  Furthermore, the evidence does not show that the Veteran's diabetes mellitus, type II, began during service or is otherwise related to service.  Service treatment records are silent as to complaints of or treatment for diabetes or any related symptoms.  The Veteran's September 1973 report of medical examination, conducted near the time the Veteran separated from service, shows that the Veteran did not have diabetes or any related disabilities or symptoms.  This evidence weighs against any finding that the Veteran's diabetes mellitus was incurred in service. 

In sum, based on the evidence of record, the Board finds that the Veteran did not have service in the Republic of Vietnam within the meaning of 38 C.F.R. § 3.307 (a)(6)(iii).  As such, he is not entitled to the presumption of exposure to herbicide agents as set forth in that section, therefore a grant of presumptive service connection for his diagnosis of diabetes mellitus, type II under 38 C.F.R. § 3.309, is unwarranted.  Additionally, the Veteran has not presented any evidence that his diabetes mellitus was incurred in service or is otherwise related to service.  Thus, service connection based upon a direct theory of service connection is also unwarranted.


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is denied.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


